Name: 2014/832/EU: Council Decision of 7 November 2014 establishing the position to be adopted on behalf of the European Union in the Administrative Committee of the United Nations Economic Commission for Europe on the draft new Regulation on hydrogen and fuel cell vehicles
 Type: Decision
 Subject Matter: chemistry;  organisation of transport;  United Nations;  energy policy;  technology and technical regulations
 Date Published: 2014-11-27

 27.11.2014 EN Official Journal of the European Union L 341/15 COUNCIL DECISION of 7 November 2014 establishing the position to be adopted on behalf of the European Union in the Administrative Committee of the United Nations Economic Commission for Europe on the draft new Regulation on hydrogen and fuel cell vehicles (2014/832/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 97/836/EC (1), the Union has acceded to the Agreement of the United Nations Economic Commission for Europe (UNECE) concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement). (2) The standardised requirements of the draft new UNECE Regulation on hydrogen and fuel cell vehicles are intended to remove technical barriers to the trade in motor vehicles and their components between the Contracting Parties to the Revised 1958 Agreement and to ensure that such vehicles and components offer a high level of safety and protection. (3) It is appropriate to establish the position to be adopted on the Union's behalf in the Administrative Committee of the Revised 1958 Agreement concerning the adoption of that draft UNECE Regulation, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on the behalf of the European Union in the Administrative Committee of the Revised 1958 Agreement shall be to vote in favour of the draft new UNECE Regulation on hydrogen andfuel cell vehicles, as contained in document ECE TRANS/ WP.29/2014/78. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 November 2014. For the Council The President P. C. PADOAN (1) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78).